                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION

 JOHN DOE,

                          Plaintiff,

        v.                                                           Case No. 2:19-cv-00388-JPS

 MARIAN UNIVERSITY,

                          Defendant.


     DEFENDANT’S OBJECTIONS AND MOTION TO STRIKE PORTIONS OF
   PLAINTIFF’S RESPONSE TO DEFENDANT’S PROPOSED MATERIAL FACTS


       Defendant Marian University (“Marian”) submits these objections and motion to strike

portions of Plaintiff’s Response to Defendant’s Proposed Material Facts [Dkt. 45] or, alternatively,

for leave to file a Reply in Support of Defendant’s Proposed Material Facts. The grounds for this

motion are as follows:

       1.      In support of its Motion for Summary Judgment, Marian filed Defendant’s

Proposed Findings of Fact, which provided the factual and evidentiary basis for Marian’s Motion

for Summary Judgment. [Dkt. 40.] The Proposed Findings of Fact, which contained 150 single

proposed facts, was less than 18 full pages, including caption and signature block. [Dkt. 40.] Each

proposed fact was a single sentence which relied on admissible evidence for support. [See,

generally, Dkt. 40; Dkt. 45 (Plaintiff’s response to Dkt. 40, which contained no objections to the

evidence relied upon).]

       2.      As part of its opposition to Marian’s Motion for Summary Judgment, Plaintiff filed

a behemoth 71-page response to Marian’s Proposed Findings of Fact. [Dkt. 45.] Plaintiff

repeatedly responded to Marian’s single-sentence proposed facts with multi-page arguments in



                                        1
         Case 2:19-cv-00388-JPS Filed 11/29/19 Page 1 of 53 Document 49
clear disregard of this Court’s requirement that Plaintiff’s response be “concise.” Civil L. R.

56(b)(2)(B). [See, e.g., Dkt. 45, pp. 3-4 (Response to PFOF No. 9); pp. 10-12 (Response to PFOF

No. 32); pp. 12-13 (Response to PFOF No. 35); pp. 14-15 (Response to PFOF No. 37); pp. 19-20

(Response to PFOF No. 48).] Additionally, Plaintiff often cited inadmissible evidence in an

attempt to support his responses in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c), and Fed.

R. Evid. 802. At times, Plaintiff also failed to cite any evidence at all in support of its responses,

in violation of Fed. R. Civ. P. 56(e).

         3.       Further still, Plaintiff repeatedly attempted to change his deposition testimony by

acknowledging that he admitted a number of facts during his deposition and then attempting to

dispute what Plaintiff admitted to. For example, Marian proposed the following fact in support of

its Motion for Summary Judgment:

                 PFOF No. 9: During the meeting with John Doe, Dr. Krikau explained the process

                  Marian University would follow for the investigation into the allegations against

                  John Doe. [Dkt. 33 (7:1-7).]

[Dkt. 40, PFOF No. 9.] In response to that proposed fact, which mirrored John Doe’s express

admission,1 John Doe provided (in relevant part) the following:

                 Undisputed that Doe answered “yes” when asked this question in his deposition.

                  Disputed as to whether the investigation process was indeed adequately and clearly

                  explained. …




1
 Ms: Tierney: “Do you recall what happened during that meeting?”
John Doe: “They notified me of the investigation and the alleged accusations in front of me and kind of explained the
process of what was going to happen in said investigation.”
Ms. Tierney: “So they did explain the process by which they would be following for the investigation?”
John Doe: “Yes.”
[Dkt. 33 (7:1-7; emphasis added).]


                                          2
           Case 2:19-cv-00388-JPS Filed 11/29/19 Page 2 of 53 Document 49
               Despite Doe answering “yes” in his deposition as to whether the investigation

               process was explained to him, the transcript states otherwise. …

               Further, it is disputed as to whether this process was adequately followed in an

               impartial manner relating to Doe. …

[Dkt. 45 (Plaintiff’s Response to PFOF No. 9).] Not only do a number of these sham responses

rely on hearsay evidence which is inadmissible, they are largely non-responsive. Further, these

responses attempt to create disputed facts by trying to “undo” Plaintiff’s clear admissions from his

deposition testimony. Plaintiff tried to circumvent his admissions by acknowledging his admission

from his deposition and then explaining how, based on his view of the information in the record,

his admission was incorrect.

       4.      Plaintiff’s attempts to essentially retract his admissions should be barred by the

same principle underlying the prohibition against sham affidavits. A sham affidavit is an affidavit

which contracts prior sworn testimony when presented to the Court for the purpose of defeating

summary judgment. See Maloney v. Central Aviation, Inc., 450 F.Supp.2d 905, 913 (W.D. Wis.

2006) (citations omitted); U.S. v. Funds in Amount of One Hundred Thousand One Hundred and

Twenty Dollars ($100,120.00), 730 F.3d 711, 718 (7th Cir. 2013) (“Specifically, we do not allow

litigants to manufacture material fact questions by affidavit testimony that contradicts prior sworn

testimony.”) The sham affidavit rule is “designed to avoid sham factual issues and prevent parties

from taking back concessions that later prove ill-advised.” McCann v. Iroquois Memorial Hosp.,

622 F.3d 745, 751 (7th Cir. 2010) (citations omitted).

       5.      Like a sham affidavit, Plaintiff attempted to change his deposition testimony by

providing his interpretation of the evidence which contradicts his own testimony. Plaintiff’s

contradictory narration is merely a sham affidavit in disguise and frustrates the fundamental




                                        3
         Case 2:19-cv-00388-JPS Filed 11/29/19 Page 3 of 53 Document 49
purpose of summary judgment. See Adelman-Tremblay v. Jewel Companies, Inc., 859 F.2d 517,

521 (7th Cir. 1988) (“The purpose of summary judgment motions – ‘to weed out unfounded claims,

specious denials, and sham defenses’ – is served by a rule that prevents a party from creating issues

of credibility by allowing one of its witnesses to contradict his own prior testimony.” (internal and

external citations omitted)). Allowing Plaintiff an opportunity to craft new responses by presenting

his new interpretation of events to contradict his sworn deposition testimony would be, in essence,

permitting a sham affidavit. Based on the fundamental principles outlined above, his sham attempts

to contradict sworn testimony must be stricken.

       6.      Additionally, Plaintiff asserted attorney-client privilege and refused to answer

questions in his deposition regarding what evidence he had to support various elements of his

claims. [See, e.g., Dkt. 33 (52:23-54:6 (refusing to answer regarding evidence to support his

allegation that appeal panel came to their decision because of his gender); 55:6-56:8 (refusing to

answer regarding evidence that Dr. Fitzpatrick’s alleged bias, as asserted by Plaintiff, impacted his

appeal decision); 69:2-70:5 (refusing to answer regarding evidence to support his allegation that

he was denied a hearing because he was male); 74:18-75:4 (refusing to answer regarding evidence

that the second appeal panel came to their decision because of his gender); 90:14-91:25 (refusing

to answer regarding evidence to support his contention that political movements, campus events,

and a prior OCR investigation impacted Plaintiff’s particular investigation).] Marian subsequently

cited these failures to respond in support of its Proposed Findings of Fact, proposing the facts that

Plaintiff lacked evidence to support the various aspects of his claims. [See, e.g., Dkt. 40 (PFOF

Nos. 32; 77; 78; 92; 108; 123).] For example, Marian proposed the following fact in support of its

Motion for Summary Judgment:




                                        4
         Case 2:19-cv-00388-JPS Filed 11/29/19 Page 4 of 53 Document 49
                PFOF No. 32: Plaintiff has no evidence that the University policies regarding

                 student conduct were utilized differently or negatively against Plaintiff because he

                 was a male. [Dkt. 33 (93:10-15; 94:2-13).]

[Dkt. 40, PFOF No. 32.] In response to this proposed fact, which cited John Doe’s sworn testimony

that he had no evidence that he could disclose that was not protected by attorney-client privilege,2

John Doe responded (in relevant part) the following:

                Disputed. Doe did not claim to not have any evidence; rather, he refused to answer

                 this question due to the attorney-client privilege. Thus, a conclusion that he lacked

                 evidence regarding this matter is an inaccurate and incomplete depiction of what

                 Doe said. Further, it is unclear about which policy was applied to Doe’s case

                 throughout the investigation… Additionally, Doe has evidence of bias, …

Dkt. 45 (Plaintiff’s Response to PFOF No. 32; internal docket cites omitted).] Plaintiff’s new

response to Marian’s proposed fact, which is obviously completely different than his blanket

refusal to answer during his deposition, is a blatant attempt to misuse the attorney-client privilege

to create disputed facts.

        7.       Plaintiff should not be permitted to rely on his “newly found” evidence, which he

refused to disclose during his deposition, in order to create a disputed material fact based on the



2
  Ms: Tierney: “Do you have any factual information, personal knowledge, or evidence that the policies that were
implemented were, I don't know, used in a harsher manner against you because you were a male?”
John Doe: “I cannot answer that due to attorney/client privilege.”
[Dkt. 33 (93:10-15).]

Ms. Tierney: “What evidence do you have that supports your contention that the policies and procedures were applied
differently in this case because of gender?”
John Doe: “That was enclosed in my complaint.”
Ms. Tierney: “I’m asking for your narration of that right now.”
Mr. Binnall: “You can answer, other than any information you learned from your lawyers, that you only knew because
your lawyers told you the answer.”
John Doe: “I cannot answer due to being told by my lawyers.”
[Dkt. 33 (94:2-13).]


                                         5
          Case 2:19-cv-00388-JPS Filed 11/29/19 Page 5 of 53 Document 49
principles underlying privilege and fundamental fairness. Courts have consistently rejected the

idea that privilege can be used as both a sword and a shield; privilege cannot be used to shield

information while simultaneously being used as sword to reduce the burden of proof necessary to

establish a claim. See, e.g., United States v. Rylander, 460 U.S. 752, 758, 103 S. Ct. 1548, 75 L.

Ed. 2d 521 (1983); In re Sterling-Harris Ford, Inc., 315 F.2d 277, 279 (7th Cir. 1963); Heaney v.

Associated Bank, N.A.,3 1990 WL 446707, at *28 (E.D. Wis. July 11, 1990).4

         8.       Similar to Plaintiff’s attempts to undo his admissions from his deposition

testimony, Plaintiff now seeks to circumvent his refusal to disclose facts on privilege grounds by

providing new information. This is unfairly prejudicial to Defendant; in support of its motion,

Defendant relied on Plaintiff’s statements that Plaintiff had no evidence or factual support for his

claims other than what he was told by his lawyer. Blackletter privilege law is clear that, although

a party may refuse to disclose their communications with their counsel, they cannot withhold facts

under an assertion of privilege:

         The protection of the privilege extends only to communications and not to facts. A
         fact is one thing and a communication concerning that fact is an entirely different
         thing. The client cannot be compelled to answer the question, ‘What did you say or
         write to the attorney?’ but may not refuse to disclose any relevant fact within his
         knowledge merely because he incorporated a statement of such fact into his
         communication to his attorney.

Upjohn Co. v. U.S., 449 U.S. 383, 395-96, 101 S. Ct. 677, 66 L.Ed.2d 584 (1981) (quoting City of

Philadelphia, PA v. Westinghouse Elec. Corp., 205 F. Supp. 830, 831 (E.D. Pa. 1962); first

emphasis in original; second emphasis added). At his deposition, Plaintiff had no facts to provide


3
 Pursuant to Civil L. R. 7(j)(2), a copy of this opinion has been filed with the Court.
4
 “The defendants offer strong arguments that plaintiff uses the marital communications privilege as both a shield and
a sword. Plaintiff has brought this suit, and must prove the requisite elements of her alleged causes of action. But she
also asserts the marital communication privilege to shield possibly ‘bad facts’ in order to prevail on her claims. A
privilege invoked in this instance could easily prejudice the defendants, as the truth-seeking function of a trial is
retarded if evidence shows that she might have imparted to her husband financial and other important information
concerning the investment at issue. Courts have recognized this situation and refused to allow the invocation of a
privilege in such an instance.”


                                          6
           Case 2:19-cv-00388-JPS Filed 11/29/19 Page 6 of 53 Document 49
 - only communications with his attorney for which he invoked privilege. Now, he suddenly claims

 to have factual information to support his claims. This tactic mirrors a sham affidavit, in that

 Plaintiff previously testified that he had no personal knowledge, facts, or evidence to support his

 claims (which are not be privileged under Upjohn) and now, in opposition to summary judgment,

 he changed his tune to provide facts in opposition to the motion. This trite tactic has been criticized

 and prohibited by the Seventh Circuit. See, e.g., Gates v. Caterpillar, Inc., 513 F.3d 680, 689 (7th

 Cir. 2008) (plaintiff was precluded from introducing additional information in affidavit when topic

 was discussed at deposition and she did not disclose the information; allowing the affidavit would

 “have the same effect as would allowing directly conflicting testimony”); Buckner v. Sam’s Club,

 Inc., 75 F.3d 290, 293 (7th Cir. 1996) (court upheld decision to strike affidavit which contained

 additional information not disclosed in deposition; “[t]he concern in litigation, of course, is that a

 party will first admit no knowledge of a fact but will later come up with a specific recollection that

 would override the earlier admission.”). The same reasoning applies here and Plaintiff should be

 precluded from attempting to retract his deposition statements wherein he stated he lacked certain

 evidence supporting his claims.

            9.        Pursuant to Fed. R. Civ. Pro. 56(c)(2), a party is permitted to object that the material

cited to support or dispute a fact cannot be presented in a form that would be admissible in evidence.

            10.       A party may move to strike summary judgment materials which are “devoid of

merit, unworthy of consideration, and unduly prejudicial.” Singer v. Frank , 2007 WL 2220209, at

* 1 (E.D. Wis. 2007)5 (quoting E & J Gallo Winery v. Morand Bros. Beverage Co., 247 F.Supp.2d

979, 982 (N.D. Ill. 2003)). “When attacking false or sham allegations, the more conventional




 5
     Pursuant to Civil L. R. 7(j)(2), a copy of this opinion has been filed with the Court.


                                             7
              Case 2:19-cv-00388-JPS Filed 11/29/19 Page 7 of 53 Document 49
practice is to employ a motion to strike.” Tilden v. Pate, 390 F.2d 614, 615 n. 1 (7th Cir. 1968)

(citations omitted).

          11.      A court has discretion to permit the filing of additional briefing materials, such as

a sur-reply. Pulliam v. Zimmer, Inc., 17 Fed.Appx. 456, 460 (7th Cir. 2001) (citing Johnny Blastoff,

Inc. v. Los Angeles Rams Football Co., 188 F.3d 427, 439 (7th Cir.1999); Beaird v. Seagate

Technology, Inc., 145 F.3d 1159, 1163–64 (10th Cir.1998)); see also Meraz-Camacho v. United

States, 417 Fed.Appx. 558, 559 (7th Cir. 2011) (citations omitted). Additional briefing materials

should be allowed for valid reasons, such as when a movant raises a new argument in a reply brief

or when it is necessary to provide the court with all relevant information to make an informed

decision. Meraz-Camacho, 417 Fed. Appx. at 559; Hatch v. Brillion School District, 2018 WL

3349004, at *6 (E.D. Wis. 2018) (quoting Univ. Healthsystem Consortium v. UnitedHealth Group,

Inc., 68 F. Supp. 3d 917, 922 (N.D. Ill 2014)).

          12.      Defendant alternatively requests that the Court allow a reply to Plaintiff’s responses

to Defendant’s Proposed Facts [Dkt. 45], given that many of Plaintiff’s responses are inaccurate or

incomplete, thus violating the rule of completeness. Defendant asserts that the Court would greatly

benefit from a concise reply from Defendant which notes where Plaintiff’s response is deficient or

inaccurate.

          13.      Defendant objects that the following responses are not supported by admissible

 evidence and/or moves for the following responses to be stricken for the reasons included herein 6:

                a. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

                   PFOF No. 6.


 6
  The objections and motions to strike are organized as follows: First, Marian identifies whether it is objecting to the
 response, moving to strike the response, or objecting and moving to strike. Second, Marian identifies which of
 Plaintiff’s responses it is addressing. Third, Marian identifies the grounds upon which the objection or motion is
 premised.


                                           8
            Case 2:19-cv-00388-JPS Filed 11/29/19 Page 8 of 53 Document 49
        i. Plaintiff’s response excluding the first sentence is non-responsive to the

           proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

           56(e). The proposed fact addressed the content of Jane Roe’s allegation,

           while Plaintiff’s response attempts to address the truth of her allegation.

           [See Dkt. 45, PFOF No. 6.]

       ii. The following evidence cited in Plaintiff’s response is inadmissible hearsay:

           Ex. W [Dkt. 43-23]; Ex. B [Dkt. 43-2]; Ex. N [Dkt. 43-14]. As such,

           Plaintiff failed to cite admissible evidence to support certain portions of his

           response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed.

           R. Evid. 802.

 b. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

    Plaintiff’s response to Marian’s PFOF No. 9.

        i. Plaintiff’s response excluding the first sentence is non-responsive to the

           proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

           56(e). The proposed fact mirrored Plaintiff’s admission from his deposition.

           [See Dkt. 45, PFOF No. 9; Dkt. 33 (7:1-7).] Plaintiff tried to circumvent his

           admission by impermissibly attempting to disprove his admission through

           his interpretation of the evidence. Pursuant to the case law cited, supra, in

           Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

       ii. The following evidence cited in Plaintiff’s response is inadmissible hearsay:

           Ex. C [Dkt. 43-3]. As such, Plaintiff failed to cite admissible evidence to

           support certain portions of his response, in violation of Civil L. R. 56(b),

           Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.




                               9
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 9 of 53 Document 49
        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

            R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  c. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 11.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated how Dr. Krikau explained the investigation

            process to John Doe, while John Doe’s response attempted to address

            whether the process was subsequently followed. [See Dkt. 45, PFOF No.

            11.] The proposed fact mirrored Plaintiff’s admission from his deposition.

            [See Dkt. 45, PFOF No. 11; Dkt. 33 (7:17-20).] Plaintiff tried to circumvent

            his admission by impermissibly attempting to disprove his admission

            through his interpretation of the evidence. Pursuant to the case law cited,

            supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. All evidence cited in Plaintiff’s response is inadmissible hearsay. As such,

            Plaintiff failed to cite admissible evidence to support his response, in

            violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid.

            802.

  d. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 12.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated how Dr. Krikau explained the investigation

            process to John Doe, while John Doe’s response attempted to address




                               10
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 10 of 53 Document 49
            whether the process was subsequently followed. [See Dkt. 45, PFOF No.

            12.] The proposed fact mirrored Plaintiff’s admission from his deposition.

            [See Dkt. 45, PFOF No. 12; Dkt. 33 (7:21-24).] Plaintiff tried to circumvent

            his admission by impermissibly attempting to disprove his admission

            through his interpretation of the evidence. Pursuant to the case law cited,

            supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

  e. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 13.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated how Dr. Krikau explained the investigation

            process to John Doe, while John Doe’s response attempted to address

            whether the process was subsequently followed. [See Dkt. 45, PFOF No.

            13.] The proposed fact mirrored Plaintiff’s admission from his deposition.

            [See Dkt. 45, PFOF No. 13; Dkt. 33 (7:25-8:2).] Plaintiff tried to circumvent

            his admission by impermissibly attempting to disprove his admission

            through his interpretation of the evidence. Pursuant to the case law cited,

            supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. All evidence cited in Plaintiff’s response is inadmissible hearsay. As such,

            Plaintiff failed to cite admissible evidence to support his response, in

            violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid.

            802.




                               11
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 11 of 53 Document 49
  f. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 14.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated how Dr. Krikau explained the investigation

            process to John Doe, while John Doe’s response attempted to address

            whether the process was subsequently followed. [See Dkt. 45, PFOF No.

            14.] The proposed fact mirrored Plaintiff’s admission from his deposition.

            [See Dkt. 45, PFOF No. 14; Dkt. 33 (8:3-5).] Plaintiff tried to circumvent

            his admission by impermissibly attempting to disprove his admission

            through his interpretation of the evidence. Pursuant to the case law cited,

            supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. All evidence cited in Plaintiff’s response, with the exception of Exhibit B

            [Dkt. 43-3], is inadmissible hearsay. As such, Plaintiff failed to cite

            admissible evidence to support certain portions of his response, in violation

            of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  g. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 18.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated how Dr. Krikau explained the investigation

            process to John Doe, while John Doe’s response attempted to address

            whether the process was subsequently followed. [See Dkt. 45, PFOF No.




                               12
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 12 of 53 Document 49
            18.] The proposed fact mirrored Plaintiff’s admission from his deposition.

            [See Dkt. 45, PFOF No. 18; Dkt. 33 (9:10-18).] Plaintiff tried to circumvent

            his admission by impermissibly attempting to disprove his admission

            through his interpretation of the evidence. Pursuant to the case law cited,

            supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. All evidence cited in Plaintiff’s response (through his cross-reference to his

            response to PFOF No. 14), with the exception of Exhibit B [Dkt. 43-3], is

            inadmissible hearsay. As such, Plaintiff failed to cite admissible evidence

            to support certain portions of his response, in violation of Civil L. R. 56(b),

            Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  h. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 19.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated how Dr. Krikau explained the investigation

            process to John Doe, while John Doe’s response attempted to address

            whether the process was subsequently followed. [See Dkt. 45, PFOF No.

            19.] The proposed fact mirrored Plaintiff’s admission from his deposition.

            [See Dkt. 45, PFOF No. 19; Dkt. 33 (9:19-23).] Plaintiff tried to circumvent

            his admission by impermissibly attempting to disprove his admission

            through his interpretation of the evidence. Pursuant to the case law cited,

            supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

  i. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 21.




                               13
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 13 of 53 Document 49
         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated that Dr. Krikau explained the appeal process

            to John Doe, while John Doe’s response attempted to address whether the

            process was subsequently followed. [See Dkt. 45, PFOF No. 21.] The

            proposed fact mirrored Plaintiff’s admission from his deposition. [See Dkt.

            45, PFOF No. 21; Dkt. 33 (10:3-4).] Plaintiff tried to circumvent his

            admission by impermissibly attempting to disprove his admission through

            his interpretation of the evidence. Pursuant to the case law cited, supra, in

            Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

  j. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 32.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

            Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

            no evidence that the policies regarding student conduct were utilized

            different or negatively against Plaintiff because he was a male, as was

            stated in the proposed fact. [Dkt. 45, PFOF No. 32.] The proposed fact

            mirrored Plaintiff’s admission from his deposition that he had no evidence

            to support the stated contention. [See Dkt. 45, PFOF No. 32; Dkt. 33 (93:10-

            15; 94:2-13).] Plaintiff tried to circumvent his admission by impermissibly

            providing new information, contrary to his deposition testimony. Pursuant

            to the case law cited, supra, in Paragraphs 7 and 8, Plaintiff’s response

            should be stricken.




                               14
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 14 of 53 Document 49
  k. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 34.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact stated how Dr. Krikau explained the investigation

             and appeal process to John Doe, while John Doe’s response attempted to

             address whether that process was subsequently followed. [See Dkt. 45,

             PFOF No. 34.] The proposed fact mirrored Plaintiff’s admission from his

             deposition. [See Dkt. 45, PFOF No. 34; Dkt. 33 (11:12-15).] Plaintiff tried

             to circumvent his admission by impermissibly attempting to disprove his

             admission through his interpretation of the evidence. Pursuant to the case

             law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be

             stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  l. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 35.

         i. Plaintiff’s response cherry-picked portions of statements to attempt to rebut

             the proposed fact. The form in which Plaintiff attempted to present this

             evidence is inadmissible pursuant to Fed. R. Civ. P. 56(c)(2), as it violates

             Fed. R. Evid. 106.

         ii. The proposed fact mirrored Plaintiff’s admission from his deposition. [See

             Dkt. 45, PFOF No. 35; Dkt. 33 (13:21-24).] To attempt to circumvent his




                               15
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 15 of 53 Document 49
            admission, Plaintiff misrepresented his statements from this deposition

            testimony in his response; he cited his lack of knowledge before

            Defendant’s counsel had Plaintiff review documentation regarding the

            question. [See Dkt. 33 (12:7-13:24).] After he reviewed the transcripts of

            his initial conversation with Defendant’s employees, as well as the

            transcript of Jane Roe’s intake, Plaintiff admitted that the investigation and

            appeal process were explained to him the same way that it was explained to

            Jane Roe, as identified by Defendant. [Dkt. 33 (13:21-24).] Pursuant to the

            case law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response

            should be stricken.

  m. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 36.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

            Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

            no evidence to rebut Dr. Krikau’s testimony, other than unfettered

            speculation and hypothesis in violation of Fed. R. Civ. P. 56(e) and Civil L.

            R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 36.]

  n. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 37.

         i. Plaintiff’s response cherry-picked portions of statements to attempt to rebut

            the proposed fact. The form in which Plaintiff attempted to present this

            evidence is inadmissible pursuant to Fed. R. Civ. P. 56(c)(2), as it violates

            Fed. R. Evid. 106.




                               16
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 16 of 53 Document 49
  o. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 38.

         i. Plaintiff’s response cherry-picked portions of statements to attempt to rebut

            the proposed fact. The form in which Plaintiff attempted to present this

            evidence is inadmissible pursuant to Fed. R. Civ. P. 56(c)(2), as it violates

            Fed. R. Evid. 106.

  p. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 39.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated how Dr. Krikau explained the investigation

            process to John Doe, while John Doe’s response attempted to address

            whether the process explained was correct. [See Dkt. 45, PFOF No. 39.] The

            proposed fact mirrored Plaintiff’s admission from his deposition. [See Dkt.

            45, PFOF No. 12; Dkt. 39 (11:25-12:3).] Plaintiff tried to circumvent his

            admission by impermissibly attempting to disprove his admission through

            his interpretation of the evidence. Pursuant to the case law cited, supra, in

            Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

  q. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 43.

         i. Plaintiff’s response cherry-picked portions of statements to attempt to rebut

            the proposed fact. The form in which Plaintiff attempted to present this

            evidence is inadmissible pursuant to Fed. R. Civ. P. 56(c)(2), as it violates

            Fed. R. Evid. 106.




                               17
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 17 of 53 Document 49
        ii. The proposed fact mirrored Plaintiff’s admission from his deposition. [See

            Dkt. 45, PFOF No. 43; Dkt. 33 (73:4-14).] To attempt to circumvent his

            admission, Plaintiff misrepresents his own sworn deposition testimony in

            his response; he cited his lack of knowledge before Defendant’s counsel

            had Plaintiff review documentation regarding the question. [See Dkt. 33

            (72:13-73:14).] After he reviewed relevant documentation, he then admitted

            that 2017 Policy does not require a hearing, as identified by Defendant in

            the proposed fact. [Dkt. 33 (72:13-73:14).] Pursuant to the case law cited,

            supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

  r. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 44.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated that two aspects of the policy change did not

            impact Plaintiff’s investigation, while John Doe’s response attempted

            discuss how the policy change occurred and how other aspects of the policy

            changes allegedly impacted his investigation. [See Dkt. 45, PFOF No. 44.]

            The proposed fact mirrored Plaintiff’s admission from his deposition. [See

            Dkt. 45, PFOF No. 44; Dkt. 33 (102:13-14).] Plaintiff tried to circumvent

            his admission by impermissibly attempting to disprove his admission

            through his interpretation of the evidence. Pursuant to the case law cited,

            supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.




                               18
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 18 of 53 Document 49
         ii. The following evidence cited in Plaintiff’s response is inadmissible hearsay:

            Ex. S [Dkt. 43-19]. As such, Plaintiff failed to cite admissible evidence to

            support certain portions of his response, in violation of Civil L. R. 56(b),

            Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

            R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  s. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 45.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact mirrored Plaintiff’s admission from his deposition.

            [See Dkt. 45, PFOF No. 45; Dkt. 33 (104:9-20).] Plaintiff tried to

            circumvent his admission by impermissibly attempting to disprove his

            admission through his interpretation of the evidence. Pursuant to the case

            law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be

            stricken.

  t. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 48.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e).

         ii. All evidence cited in Plaintiff’s response, with the exception of Dkt. 30 and

            Dkt. 32, is inadmissible hearsay. As such, Plaintiff failed to cite admissible




                               19
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 19 of 53 Document 49
            evidence to support his response, in violation of Civil L. R. 56(b), Fed. R.

            Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  u. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 49.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e).

         ii. All evidence cited in Plaintiff’s response, with the exception of Dkt. 30, is

            inadmissible hearsay. As such, Plaintiff failed to cite admissible evidence

            to support his response, in violation of Civil L. R. 56(b), Fed. R. Civ. P.

            56(c)(2), and Fed. R. Evid. 802.

  v. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 50.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated that the parties engaged in sexual intercourse

            and that they both understood the next morning that Jane Roe was

            incapacitated. [Dkt. 40, PFOF No. 50.] John Doe’s response attempted to

            address whether he knew Jane Roe was incapacitated before he engaged in

            sexual intercourse with her, which was not part of the proposed fact. [See

            Dkt. 45, PFOF No. 50.]

         ii. All evidence cited in Plaintiff’s response, with the exception of Ex. RR

            [Dkt. 43-44], is inadmissible hearsay. As such, Plaintiff failed to cite




                               20
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 20 of 53 Document 49
              admissible evidence to support his response, in violation of Civil L. R.

              56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  w. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 51.

         i.   Plaintiff’s response excluding the first sentence is non-responsive to the

              proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

              56(e). The proposed fact explained the question that Marian investigators

              were tasked to answer during the investigation. [Dkt. 40, PFOF No. 51.]

              John Doe’s response attempted to address whether the question was

              answered and whether it was answered with bias. [See Dkt. 45, PFOF No.

              51.]

         ii. Plaintiff has provided no evidence to rebut Dr. Krikau’s testimony, other

              than unfettered speculation and hypothesis in violation of Fed. R. Civ. P.

              56(e) and Civil L. R. 56(b)(2)(B)(i).

  x. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 54.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

              proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

              56(e). The proposed fact stated that Plaintiff was not denied an opportunity

              to present evidence or call witnesses, while John Doe’s response attempted

              to question whether Marian investigators should have done additional

              independent investigation. [See Dkt. 45, PFOF No. 54.] The proposed fact

              mirrored Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No.




                               21
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 21 of 53 Document 49
            54; Dkt. 33 (18:14-22; 20:12-25).] Plaintiff tried to circumvent his

            admission by impermissibly attempting to disprove his admission through

            his interpretation of the evidence. Pursuant to the case law cited, supra, in

            Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

        ii. All evidence cited in Plaintiff’s response (through his cross-reference to his

            response to PFOF No. 48), with the exception of Dkt. 30 and Dkt. 32, is

            inadmissible hearsay. As such, Plaintiff failed to cite admissible evidence

            to support those aspects of his response, in violation of Civil L. R. 56(b),

            Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

            R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  y. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 55.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated that Marian investigators met with John

            Doe’s named witness twice, while John Doe’s response attempted to

            question whether the investigators believed his witness. [See Dkt. 45, PFOF

            No. 55.] The proposed fact mirrored Plaintiff’s admission from his

            deposition. [See Dkt. 45, PFOF No. 55; Dkt. 33 (15:13-15).] Plaintiff tried

            to circumvent his admission by impermissibly attempting to disprove his

            admission through his interpretation of the evidence. Pursuant to the case




                               22
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 22 of 53 Document 49
            law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be

            stricken.

         ii. The following evidence cited in Plaintiff’s response is inadmissible hearsay:

            Ex. M [Dkt. 43-13]. As such, Plaintiff failed to cite admissible evidence to

            support those aspects of his response, in violation of Civil L. R. 56(b), Fed.

            R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

            R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  z. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 56.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated that Marian investigators met with three

            witnesses identified by Jane Roe, while John Doe’s response attempted to

            address whether the investigators should have spoken with additional

            individuals who were not named witnesses. [See Dkt. 45, PFOF No. 56.]

         ii. All evidence cited in Plaintiff’s response, with the exception of Dkt. 30 and

            Dkt. 32, is inadmissible hearsay. As such, Plaintiff failed to cite admissible

            evidence to support those aspects of his response, in violation of Civil L. R.

            56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  aa. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 57.




                               23
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 23 of 53 Document 49
         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact stated that Marian investigators met with

             additional individuals, while John Doe’s response attempted to address

             whether the investigators should have spoken with other individuals, which

             was not part of the proposed fact. [See Dkt. 45, PFOF No. 57.]

         ii. The following evidence exhibits in Plaintiff’s response is inadmissible

             hearsay: Ex. M [Dkt. 43-13]. As such, Plaintiff failed to cite admissible

             evidence to support certain portions of his response, in violation of Civil L.

             R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  bb. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s response to

     Marian’s PFOF No. 60.

         i. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  cc. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 61.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact stated that John Doe took advantage of the process

             afforded to him, while John Doe’s response attempted to address whether

             Marian investigators took note of his actions. [See Dkt. 45, PFOF No. 61.]

             The proposed fact mirrored Plaintiff’s admission from his deposition. [See

             Dkt. 45, PFOF No. 61; Dkt. 33 (21:10-19).] Plaintiff tried to circumvent his




                               24
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 24 of 53 Document 49
            admission by impermissibly attempting to disprove his admission through

            his interpretation of the evidence. Pursuant to the case law cited, supra, in

            Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. All evidence cited in Plaintiff’s response is inadmissible hearsay. As such,

            Plaintiff failed to cite admissible evidence to support those aspects of his

            response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed.

            R. Evid. 802.

  dd. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 62.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated that John Doe took advantage of the process

            afforded to him, while John Doe’s response attempted to address whether

            Marian investigators accepted his rebuttals as accurate. [See Dkt. 45, PFOF

            No. 62.] The proposed fact mirrored Plaintiff’s admission from his

            deposition. [See Dkt. 45, PFOF No. 62; Dkt. 33 (27:16-18; 40:14-21).]

            Plaintiff tried to circumvent his admission by impermissibly attempting to

            disprove his admission through his interpretation of the evidence. Pursuant

            to the case law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response

            should be stricken.

         ii. All evidence cited in Plaintiff’s response, with the exception Dkt. 33, is

            inadmissible hearsay. As such, Plaintiff failed to cite admissible evidence




                               25
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 25 of 53 Document 49
            to support those aspects of his response, in violation of Civil L. R. 56(b),

            Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  ee. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 63.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

            Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact

            mirrored Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No.

            63; Dkt. 33 (27:16-18; 40:14-21).] Plaintiff tried to circumvent his

            admission by impermissibly attempting to disprove his admission through

            his interpretation of the evidence. Pursuant to the case law cited, supra, in

            Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. All evidence cited in Plaintiff’s response, with the exception Dr. Krikau’s

            statement from Ex. B [Dkt. 43-2] and Dkt. 33, is inadmissible hearsay. As

            such, Plaintiff failed to cite admissible evidence to support those aspects of

            his response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and

            Fed. R. Evid. 802.

  ff. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 65.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

            Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact stated

            what John Doe told Marian investigators, while John Doe’s answer

            attempted to explain the implications of his statement. [See Dkt. 45, PFOF

            No. 65.] The proposed fact mirrored Plaintiff’s admission from his




                               26
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 26 of 53 Document 49
             deposition. [See Dkt. 45, PFOF No. 65; Dkt. 33 (30:23-31:1).] Plaintiff tried

             to circumvent his admission by impermissibly attempting to disprove his

             admission through his interpretation of the evidence. Pursuant to the case

             law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be

             stricken.

         ii. All evidence cited in Plaintiff’s response, excluding Ex. RR [Dkt. 43-44],

             is inadmissible hearsay. As such, Plaintiff failed to cite admissible evidence

             to support those aspects of his response, in violation of Civil L. R. 56(b),

             Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  gg. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 66.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). Plaintiff has provided no evidence to rebut Dr. Krikau or Ms.

             Harmsen’s testimony, other than unfettered speculation and hypothesis in

             violation of Fed. R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45,

             PFOF No. 66.]

         ii. The following evidence cited in Plaintiff’s response is inadmissible hearsay:

             Ex. K [Dkt. 43-11]. As such, Plaintiff failed to cite admissible evidence to

             support certain portions of his response, in violation of Civil L. R. 56(b),

             Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  hh. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s response to

     Marian’s PFOF No. 68.




                               27
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 27 of 53 Document 49
                       i. Plaintiff’s response excluding the first sentence is non-responsive to the

                          proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

                          56(e). Plaintiff has provided no evidence to rebut Dr. Krikau’s testimony,

                          other than unfettered speculation and hypothesis in violation of Fed. R. Civ.

                          P. 56(e) and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 68.]

                      ii. The following evidence cited in support of Plaintiff’s response is wholly

                          inapposite and does not support the response: Dkt. 30 (17:16-227); Dkt. 30

                          (178:168). Additionally, the following              evidence cited in support of

                          Plaintiff’s response is inadmissible hearsay: Ex. K [Dkt. 43-11]; Ex. M

                          [Dkt. 43-13]. As such, Plaintiff failed to cite admissible evidence to support

                          certain portions of his response, in violation of Civil L. R. 56(b), Fed. R.

                          Civ. P. 56(c)(2), and Fed. R. Evid. 802.

                     iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

                          R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

             ii. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s response to

                 Marian’s PFOF No. 69.

                       i. Plaintiff’s response excluding the first sentence is non-responsive to the

                          proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

                          56(e). Plaintiff has provided no evidence to rebut Dr. Krikau’s testimony,



7
  Mr. Binnall: Okay. And was that published?
Dr. Krikau: Yeah, I mean, they all have to be, I think.
Mr. Binnall: Right.
Dr. Krikau: So yeah, you could look it up on -- what is it? I think you can find it on Google. If you put my name on
here and say, "dissertation," think it will come up. I don't know that you'll be able to read it. I
[End of cited text.]
8
  Dr. Krikau: responded that his first reaction the next morning
[End of cited text.]


                                         28
          Case 2:19-cv-00388-JPS Filed 11/29/19 Page 28 of 53 Document 49
            other than unfettered speculation and hypothesis in violation of Fed. R. Civ.

            P. 56(e) and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 69.]

         ii. The following evidence cited in Plaintiff’s response is inadmissible hearsay:

            Ex. K [Dkt. 43-11]; Ex. GG [Dkt. 43-33]. As such, Plaintiff failed to cite

            admissible evidence to support certain portions of his response, in violation

            of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

            R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  jj. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 70.

         i. The response is non-responsive to the proposed fact, in violation of Civil L.

            R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact mirrored

            Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No. 70; Dkt.

            33 (23:3-11).] Plaintiff tried to circumvent his admission by impermissibly

            attempting to disprove his admission through his interpretation of the

            evidence. Pursuant to the case law cited, supra, in Paragraphs 4 and 5,

            Plaintiff’s sham response should be stricken.

  kk. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 71.

         i. The response is non-responsive to the proposed fact, in violation of Civil L.

            R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact mirrored

            Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No. 71; Dkt.

            33 (23:3-11).] Plaintiff tried to circumvent his admission by impermissibly

            attempting to disprove his admission through his interpretation of the




                               29
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 29 of 53 Document 49
            evidence. Pursuant to the case law cited, supra, in Paragraphs 4 and 5,

            Plaintiff’s sham response should be stricken.

        ii. The following      evidence cited in support of Plaintiff’s response is

            inadmissible hearsay: Ex. H [Dkt. 43-8]; Ex. N [Dkt. 43-14]; Ex. O [Dkt.

            43-15]. As such, Plaintiff failed to cite admissible evidence to support

            certain portions of his response, in violation of Civil L. R. 56(b), Fed. R.

            Civ. P. 56(c)(2), and Fed. R. Evid. 802.

        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

            R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  ll. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 72.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated that John Doe did not inquire about certain

            pieces of evidence, while John Doe’s response attempted to explain why

            did not inquire. [Dkt. 45, PFOF No. 72.] The proposed fact mirrored

            Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No. 72; Dkt.

            33 (23:12-15).] Plaintiff tried to circumvent his admission by impermissibly

            attempting to disprove his admission through his interpretation of the

            evidence. Pursuant to the case law cited, supra, in Paragraphs 4 and 5,

            Plaintiff’s sham response should be stricken.

        ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

            R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).




                               30
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 30 of 53 Document 49
  mm.       Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to

     Marian’s PFOF No. 73.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). The proposed fact stated that Dr. Krikau and Harmsen discussed their

            investigation and findings before coming to a decision, while John Doe’s

            response attempted to undermine the nature of their discussions with

            specious assertions. [Dkt. 45, PFOF No. 73.] Plaintiff has provided no

            evidence to rebut Dr. Krikau or Ms. Harmsen’s testimony, other than

            unfettered speculation and hypothesis in violation of Fed. R. Civ. P. 56(e)

            and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 73.]

  nn. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 77.

         i. The subsequent statements are non-responsive to the proposed fact, in

            violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The

            proposed fact mirrored Plaintiff’s admission from his deposition. [See Dkt.

            45, PFOF No. 77; Dkt. 33 (49:12-23).] Plaintiff tried to circumvent his

            admission by impermissibly attempting to disprove his admission through

            his interpretation of the evidence. Pursuant to the case law cited, supra, in

            Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

        ii. The following    evidence cited in support of Plaintiff’s response is

            inadmissible hearsay: Ex. E [Dkt. 43-5]. As such, Plaintiff failed to cite




                               31
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 31 of 53 Document 49
            admissible evidence to support certain portions of his response, in violation

            of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

            R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  oo. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 78.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

            Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

            no evidence that the investigation process used in his investigation was

            different because he was a male, as was stated in the proposed fact. [Dkt.

            45, PFOF No. 78.] The proposed fact mirrored Plaintiff’s admission from

            his deposition that he had no evidence to support the stated contention. [See

            Dkt. 45, PFOF No. 78; Dkt. 33 (108:12-14).] Plaintiff tried to circumvent

            his admission by impermissibly providing new information, contrary to his

            deposition testimony. Pursuant to the case law cited, supra, in Paragraphs 7

            and 8, Plaintiff’s response should be stricken.

        ii. All evidence cited in support of Plaintiff’s response (including all evidence

            incorporated by the cross-reference to his response to PFOF No. 56),

            excluding Dkt. 30, Dkt. 32, and Dkt. 33, is inadmissible hearsay. As such,

            Plaintiff failed to cite admissible evidence to support certain portions of his

            response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed.

            R. Evid. 802.




                               32
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 32 of 53 Document 49
        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  pp. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 82.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact mirrored Plaintiff’s admission from his deposition.

             [See Dkt. 45, PFOF No. 82; Dkt. 33 (26:2-8).] Plaintiff tried to circumvent

             his admission by impermissibly attempting to disprove his admission

             through his interpretation of the evidence. Pursuant to the case law cited,

             supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  qq. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 89.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

             no evidence to rebut Dr. Briggs’ testimony, other than unfettered

             speculation and hypothesis in violation of Fed. R. Civ. P. 56(e) and Civil L.

             R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 89.]

  rr. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s response to

     Marian’s PFOF No. 90.




                               33
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 33 of 53 Document 49
         i. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  ss. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 91.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact mirrored Plaintiff’s admission from his deposition.

             [See Dkt. 45, PFOF No. 91; Dkt. 33 (36:9-18).] Plaintiff tried to circumvent

             his admission by impermissibly attempting to disprove his admission

             through his interpretation of the evidence. Pursuant to the case law cited,

             supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  tt. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 92.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact

             mirrored Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No.

             92; Dkt. 33 (91:8-25).] Plaintiff tried to circumvent his admission by

             impermissibly    attempting    to disprove     his   admission    through   his

             interpretation of the evidence. Pursuant to the case law cited, supra, in

             Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

  uu. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s response to

     Marian’s PFOF No. 95.




                               34
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 34 of 53 Document 49
         i. Plaintiff’s response excluding the first half of the first sentence contains no

             citation to any evidence in the record, in violation of Fed. R. Civ. P. 56(e)

             and Civil L. R. 56(b)(2)(B)(i).

  vv. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s response to

     Marian’s PFOF No. 100.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact stated that the “Statement on Consent” was not

             part of the 2017 Policy, while John Doe’s response attempted to dispute

             which policy was used for the investigation. [See Dkt. 45, PFOF No. 100.]

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  ww.        Motion to strike: Plaintiff’s response to Marian’s PFOF No. 101.

         i. The response is non-responsive to the proposed fact, in violation of Civil L.

             R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact mirrored

             Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No. 101; Dkt.

             33 (32:4-8).] Plaintiff tried to circumvent his admission by impermissibly

             attempting to disprove his admission through his interpretation of the

             evidence. Pursuant to the case law cited, supra, in Paragraphs 4 and 5,

             Plaintiff’s sham response should be stricken.

  xx. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s response to

     Marian’s PFOF No. 103.




                               35
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 35 of 53 Document 49
         i. Plaintiff’s response excluding the first sentence cherry-picked portions of

            statements to attempt to rebut the proposed fact. The form in which Plaintiff

            attempted to present this evidence is inadmissible pursuant to Fed. R. Civ.

            P. 56(c)(2), as it violates Fed. R. Evid. 106.

         ii. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). Plaintiff has provided no evidence to rebut Dr. Briggs’ testimony,

            other than unfettered speculation and hypothesis in violation of Fed. R. Civ.

            P. 56(e) and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 103.]

        iii. Plaintiff’s response excluding the first sentence contains no citation to any

            evidence in the record, in violation of Fed. R. Civ. P. 56(e) and Civil L. R.

            56(b)(2)(B)(i).

  yy. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 104.

         i. The following     evidence cited in support of Plaintiff’s response is

            inadmissible hearsay: Ex. G [Dkt. 43-7]. As such, Plaintiff failed to cite

            admissible evidence to support certain portions of his response, in violation

            of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

  zz. Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to Marian’s

     PFOF No. 105.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

            proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

            56(e). Plaintiff has provided no evidence to rebut Dr. Fitzpatrick’s




                               36
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 36 of 53 Document 49
             testimony, other than unfettered speculation and hypothesis in violation of

             Fed. R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No.

             105.]

  aaa.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 108.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

             no evidence that the appeal panel came to the decision that it did because

             he was a male, as was stated in the proposed fact. [Dkt. 45, PFOF No. 108.]

             The proposed fact mirrored Plaintiff’s admission from his deposition that

             he had no evidence to support the stated contention. [See Dkt. 45, PFOF No.

             32; Dkt. 33 (93:10-15; 94:2-13).] Plaintiff tried to circumvent his admission

             by impermissibly providing new information, contrary to his deposition

             testimony. Pursuant to the case law cited, supra, in Paragraphs 7 and 8,

             Plaintiff’s response should be stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  bbb.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 109.

         i. Plaintiff’s response excluding the first half of the first sentence is non-

             responsive to the proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i)

             and Fed. R. Civ. P. 56(e). The proposed fact mirrored Plaintiff’s admission

             from his deposition. [See Dkt. 45, PFOF No. 109; Dkt. 33 (56:5-8).]




                               37
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 37 of 53 Document 49
             Plaintiff tried to circumvent his admission by impermissibly attempting to

             disprove his admission through his interpretation of the evidence. Pursuant

             to the case law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response

             should be stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  ccc.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 110.

          i. Plaintiff’s response excluding the first sentence cherry-picked portions of

             statements to attempt to rebut the proposed fact. The form in which Plaintiff

             attempted to present this evidence is inadmissible pursuant to Fed. R. Civ.

             P. 56(c)(2), as it violates Fed. R. Evid. 106.

         ii. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact mirrored Plaintiff’s admission from his deposition.

             [See Dkt. 45, PFOF No. 110; Dkt. 33 (60:6-12).] Plaintiff tried to

             circumvent his admission by impermissibly attempting to disprove his

             admission through his interpretation of the evidence. Pursuant to the case

             law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be

             stricken.

         iii. The following    evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. Q [Dkt. 43-17]; Ex. D [Dkt. 43-4]. As such,

             Plaintiff failed to cite admissible evidence to support certain portions of his




                               38
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 38 of 53 Document 49
             response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed.

             R. Evid. 802.

  ddd.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s

     response to Marian’s PFOF No. 113.

          i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

             no evidence to rebut Ms. Candee’s testimony, other than unfettered

             speculation and hypothesis in violation of Fed. R. Civ. P. 56(e) and Civil L.

             R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 113.]

         ii. All evidence cited in support of Plaintiff’s response is inadmissible hearsay.

             As such, Plaintiff failed to cite admissible evidence to support certain

             portions of his response, in violation of Civil L. R. 56(b), Fed. R. Civ. P.

             56(c)(2), and Fed. R. Evid. 802.

         iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  eee.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 114.

          i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact

             mirrored Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No.

             114; Dkt. 33 (64:3-10).] Plaintiff tried to circumvent his admission by

             impermissibly     attempting    to disprove     his   admission    through   his




                               39
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 39 of 53 Document 49
             interpretation of the evidence. Pursuant to the case law cited, supra, in

             Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  fff. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 115.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact mirrored Plaintiff’s admission from his deposition.

             [See Dkt. 45, PFOF No. 11; Dkt. 33 (64:11-15).] Plaintiff tried to

             circumvent his admission by impermissibly attempting to disprove his

             admission through his interpretation of the evidence. Pursuant to the case

             law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be

             stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  ggg.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 116.

         i. Plaintiff’s response cherry-picked portions of statements to attempt to rebut

             the proposed fact. The form in which Plaintiff attempted to present this

             evidence is inadmissible pursuant to Fed. R. Civ. P. 56(c)(2), as it violates

             Fed. R. Evid. 106.




                               40
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 40 of 53 Document 49
         ii. The response is non-responsive to the proposed fact, in violation of Civil L.

             R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact mirrored

             Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No. 116; Dkt.

             33 (64:11-15).] Plaintiff tried to circumvent his admission by impermissibly

             attempting to disprove his admission through his interpretation of the

             evidence. Pursuant to the case law cited, supra, in Paragraphs 4 and 5,

             Plaintiff’s sham response should be stricken.

         iii. The following    evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. Q [Dkt. 43-17]; Ex. D [Dkt. 43-4]. As such,

             Plaintiff failed to cite admissible evidence to support certain portions of his

             response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed.

             R. Evid. 802.

         iv. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  hhh.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 119.

          i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact stated what information Plaintiff had regarding the

             second appeal and who would sit on the appeal, while his response

             attempted to undermine the legitimacy of the second appeal panel. [Dkt. 45,

             PFOF 119.] The proposed fact mirrored Plaintiff’s admission from his

             deposition. [See Dkt. 45, PFOF No. 119; Dkt. 33 (64:22-65:15).] Plaintiff




                               41
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 41 of 53 Document 49
             tried to circumvent his admission by impermissibly attempting to disprove

             his admission through his interpretation of the evidence. Pursuant to the

             case law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response

             should be stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  iii. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 123.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact mirrored Plaintiff’s admission from his deposition.

             [See Dkt. 45, PFOF No. 123; Dkt. 33 (66:23-67:3).] Plaintiff tried to

             circumvent his admission by impermissibly attempting to disprove his

             admission through his interpretation of the evidence. Pursuant to the case

             law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be

             stricken.

  jjj. Motion to strike: Plaintiff’s response to Marian’s PFOF No. 126.

         i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). The proposed fact mirrored Plaintiff’s admission from his deposition.

             [See Dkt. 45, PFOF No. 126; Dkt. 33 (67:25-68:7).] Plaintiff tried to

             circumvent his admission by impermissibly attempting to disprove his

             admission through his interpretation of the evidence. Pursuant to the case




                               42
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 42 of 53 Document 49
            law cited, supra, in Paragraphs 4 and 5, Plaintiff’s sham response should be

            stricken.

  kkk.      Motion to strike: Plaintiff’s response to Marian’s PFOF No. 127.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

            Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact

            mirrored Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No.

            127; Dkt. 33 (68:1-11).] Plaintiff tried to circumvent his admission by

            impermissibly    attempting    to disprove     his   admission   through    his

            interpretation of the evidence. Pursuant to the case law cited, supra, in

            Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

  lll. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 128.

         i. The subsequent statements are non-responsive to the proposed fact, in

            violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The

            proposed fact mirrored Plaintiff’s admission from his deposition. [See Dkt.

            45, PFOF No. 128; Dkt. 33 (68:12-22).] Plaintiff tried to circumvent his

            admission by impermissibly attempting to disprove his admission through

            his interpretation of the evidence. Pursuant to the case law cited, supra, in

            Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. The following    evidence cited in support of Plaintiff’s response is

            inadmissible hearsay: Ex. Q [Dkt. 43-17]; Ex. D [Dkt. 43-4]. As such,

            Plaintiff failed to cite admissible evidence to support certain portions of his




                               43
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 43 of 53 Document 49
             response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed.

             R. Evid. 802.

         iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  mmm.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 130.

          i. The response is non-responsive to the proposed fact, in violation of Civil L.

             R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact mirrored

             Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No. 130; Dkt.

             33 (71:12-16).] Plaintiff tried to circumvent his admission by impermissibly

             attempting to disprove his admission through his interpretation of the

             evidence. Pursuant to the case law cited, supra, in Paragraphs 4 and 5,

             Plaintiff’s sham response should be stricken.

         ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  nnn.       Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to

     Marian’s PFOF No. 131.

          i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). Plaintiff has provided no evidence to rebut Dr. Briggs’ testimony,

             other than unfettered speculation and hypothesis in violation of Fed. R. Civ.

             P. 56(e) and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 131.]




                               44
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 44 of 53 Document 49
  ooo.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 133.

          i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

             no evidence that appeal panel came to the decision that it did because he

             was a male, as was stated in the proposed fact. [Dkt. 45, PFOF No. 133.]

             The proposed fact mirrored Plaintiff’s admission from his deposition that

             he had no evidence to support the stated contention. [See Dkt. 45, PFOF No.

             133; Dkt. 33 (74:18-75:4).] Plaintiff tried to circumvent his admission by

             impermissibly providing new information, contrary to his deposition

             testimony. Pursuant to the case law cited, supra, in Paragraphs 7 and 8,

             Plaintiff’s response should be stricken.

         ii. The following      evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. L [Dkt. 43-12]. As such, Plaintiff failed to cite

             admissible evidence to support certain portions of his response, in violation

             of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

         iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  ppp.       Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to

     Marian’s PFOF No. 135.

          i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). Plaintiff has provided no evidence to rebut Ms. Candee’s testimony,




                               45
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 45 of 53 Document 49
             other than unfettered speculation and hypothesis in violation of Fed. R. Civ.

             P. 56(e) and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 135.]

         ii. The following      evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. HH [Dkt. 43-34]; Ex. R [Dkt. 43-18]. As such,

             Plaintiff failed to cite admissible evidence to support certain portions of his

             response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed.

             R. Evid. 802.

  qqq.       Objection pursuant to Fed. R. Civ. P. 56(c)(2): Plaintiff’s response to

     Marian’s PFOF No. 136.

          i. The response is non-responsive to the proposed fact, in violation of Civil L.

             R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided no

             evidence to rebut Ms. Candee’s testimony, other than unfettered speculation

             and hypothesis in violation of Fed. R. Civ. P. 56(e) and Civil L. R.

             56(b)(2)(B)(i). [Dkt. 45, PFOF No. 136.]

         ii. The following      evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. S [Dkt. 43-19]. As such, Plaintiff failed to cite

             admissible evidence to support certain portions of his response, in violation

             of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

         iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  rrr.       Motion to strike: Plaintiff’s response to Marian’s PFOF No. 137.

          i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided




                               46
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 46 of 53 Document 49
            no evidence that the OCR investigation, the events on Marian University

            campus, and the political and policy movements throughout the United

            States directly impacted or changed his investigation or subsequent appeals,

            as was stated in the proposed fact. [Dkt. 45, PFOF No. 137.] The proposed

            fact mirrored Plaintiff’s admission from his deposition that he had no

            evidence to support the stated contention. [See Dkt. 45, PFOF No. 137; Dkt.

            33 (90:14-91:1; 91:8-15).] Plaintiff tried to circumvent his admission by

            impermissibly providing new information, contrary to his deposition

            testimony. Pursuant to the case law cited, supra, in Paragraphs 7 and 8,

            Plaintiff’s response should be stricken.

  sss.Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to strike:

     Plaintiff’s response to Marian’s PFOF No. 138.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

            Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

            no evidence that the political policy movements such as Me Too and It’s

            On Us impacted his investigation or subsequent appeals, as was stated in

            the proposed fact. [Dkt. 45, PFOF No. 138.] The proposed fact mirrored

            Plaintiff’s admission from his deposition that he had no evidence to support

            the stated contention. [See Dkt. 45, PFOF No. 137; Dkt. 33 (90:14-91:1;

            91:8-15).] Plaintiff tried to circumvent his admission by impermissibly

            attempting to disprove his admission through his interpretation of the

            evidence. Plaintiff also tried to circumvent his admission by impermissibly

            providing new information, contrary to his deposition testimony. Pursuant




                               47
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 47 of 53 Document 49
             to the case law cited, supra, in Paragraphs 4, 5, 7 and 8, Plaintiff’s response

             should be stricken.

         ii. The following     evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. U [Dkt. 43-21]; Ex. HH [Dkt. 43-34]; Ex. S [Dkt.

             43-19]; Ex. II [Dkt. 43-45]; Ex. JJ [Dkt. 43-6]; and Dkt. 39-1, excluding

             Ms. Candee’s statement. As such, Plaintiff failed to cite admissible

             evidence to support certain portions of his response, in violation of Civil L.

             R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

        iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  ttt. Objection pursuant to Fed. R. Civ. P. 56(c)(2) and motion to strike: Plaintiff’s

     response to Marian’s PFOF No. 139.

         i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

             no evidence that Ms. Candee’s comment demonstrated a bias that directly

             impacted or changed Plaintiff’s investigation or subsequent appeals, as was

             stated in the proposed fact. [Dkt. 45, PFOF No. 139.] The proposed fact

             mirrored Plaintiff’s admission from his deposition that he had no evidence

             to support the stated contention. [See Dkt. 45, PFOF No. 139; Dkt. 33 (91:8-

             25).] Plaintiff tried to circumvent his admission by impermissibly providing

             new information, contrary to his deposition testimony. Pursuant to the case

             law cited, supra, in Paragraphs 7 and 8, Plaintiff’s response should be

             stricken.




                               48
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 48 of 53 Document 49
         ii. The following      evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Dkt. 39-1, excluding Ms. Candee’s statement. As

             such, Plaintiff failed to cite admissible evidence to support certain portions

             of his response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2),

             and Fed. R. Evid. 802.

  uuu.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s

     response to Marian’s PFOF No. 141.

          i. Plaintiff’s response excluding the first sentence is non-responsive to the

             proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

             56(e). Plaintiff has provided no evidence to rebut Dr. Krikau’s testimony,

             other than unfettered speculation and hypothesis in violation of Fed. R. Civ.

             P. 56(e) and Civil L. R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 141.]

         ii. The following      evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. I, excluding Dr. Krikau’s statements [Dkt. 43-9];

             Ex. B [Dkt. 43-2]; Ex. MM [Dkt. 43-39]. As such, Plaintiff failed to cite

             admissible evidence to support certain portions of his response, in violation

             of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed. R. Evid. 802.

         iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  vvv.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s

     response to Marian’s PFOF No. 142.

          i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided




                               49
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 49 of 53 Document 49
             no evidence to rebut Dr. Krikau’s testimony, other than unfettered

             speculation and hypothesis in violation of Fed. R. Civ. P. 56(e) and Civil L.

             R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 142.]

         ii. The following      evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. S [Dkt. 43-19]; Ex. U [Dkt. 43-21]; Dkt. 39-1,

             excluding Ms. Candee’s statements; Ex. II [Dkt. 43-35]; Ex. JJ [Dkt. 43-

             36]. As such, Plaintiff failed to cite admissible evidence to support certain

             portions of his response, in violation of Civil L. R. 56(b), Fed. R. Civ. P.

             56(c)(2), and Fed. R. Evid. 802.

         iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  www.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s

     response to Marian’s PFOF No. 143.

          i. Plaintiff’s response cherry-picked portions of statements to attempt to rebut

             the proposed fact. The form in which Plaintiff attempted to present this

             evidence is inadmissible pursuant to Fed. R. Civ. P. 56(c)(2), as it violates

             Fed. R. Evid. 106.

         ii. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

             no evidence to rebut Dr. Krikau’s testimony, other than unfettered

             speculation and hypothesis in violation of Fed. R. Civ. P. 56(e) and Civil L.

             R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 143.]




                               50
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 50 of 53 Document 49
         iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  xxx.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 144.

          i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

             Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The proposed fact

             mirrored Plaintiff’s admission from his deposition. [See Dkt. 45, PFOF No.

             144; Dkt. 33 (127:23-128:24).] Plaintiff tried to circumvent his admission

             by impermissibly attempting to disprove his admission through his

             interpretation of the evidence. Pursuant to the case law cited, supra, in

             Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

         ii. The following      evidence cited in support of Plaintiff’s response is

             inadmissible hearsay: Ex. Q [Dkt. 43-17]; Ex. D [Dkt. 43-4.] As such,

             Plaintiff failed to cite admissible evidence to support certain portions of his

             response, in violation of Civil L. R. 56(b), Fed. R. Civ. P. 56(c)(2), and Fed.

             R. Evid. 802.

         iii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

             R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  yyy.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e) and motion to

     strike: Plaintiff’s response to Marian’s PFOF No. 145.

          i. Plaintiff’s response cherry-picked portions of statements to attempt to rebut

             the proposed fact. The form in which Plaintiff attempted to present this




                               51
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 51 of 53 Document 49
              evidence is inadmissible pursuant to Fed. R. Civ. P. 56(c)(2), as it violates

              Fed. R. Evid. 106.

          ii. The subsequent statements are non-responsive to the proposed fact, in

              violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). The

              proposed fact mirrored Plaintiff’s admission from his deposition. [See Dkt.

              45, PFOF No. 145; Dkt. 33 (109:16-21).] Plaintiff tried to circumvent his

              admission by impermissibly attempting to disprove his admission through

              his interpretation of the evidence. Pursuant to the case law cited, supra, in

              Paragraphs 4 and 5, Plaintiff’s sham response should be stricken.

  zzz.        Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s

     response to Marian’s PFOF No. 148.

          i. Plaintiff’s response is non-responsive to the proposed fact, in violation of

              Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P. 56(e). Plaintiff has provided

              no evidence to rebut Dr. Fitzpatrick’s testimony, other than unfettered

              speculation and hypothesis in violation of Fed. R. Civ. P. 56(e) and Civil L.

              R. 56(b)(2)(B)(i). [Dkt. 45, PFOF No. 148.]

          ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

              R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

  aaaa.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s

     response to Marian’s PFOF No. 149.

          i. Plaintiff’s response excluding the first sentence is non-responsive to the

              proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i) and Fed. R. Civ. P.

              56(e). The proposed fact stated the content of Dr. Fitzpatrick’s Tweet, while




                               52
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 52 of 53 Document 49
               Plaintiff’s response attempted to discuss the implications of the Tweet.

               [Dkt. 45, PFOF 149.]

           ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

               R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

   bbbb.       Objection pursuant to Fed. R. Civ. P. 56(c)(2) and 56(e): Plaintiff’s

       response to Marian’s PFOF No. 145.

           i. Plaintiff’s response excluding the first half of the first sentence is non-

               responsive to the proposed fact, in violation of Civil L. R. 56(b)(2)(B)(i)

               and Fed. R. Civ. P. 56(e). The proposed fact stated the purpose of Dr.

               Fitzpatrick’s Tweet, while Plaintiff’s response attempted to undermine the

               content of the Tweet. [Dkt. 45, PFOF 150.]

           ii. Portions of Plaintiff’s response lack citations to a record in violation of Fed.

               R. Civ. P. 56(e) and Civil L. R. 56(b)(2)(B)(i).

Dated this 29th day of November, 2019.
                                       AXLEY BRYNELSON, LLP


                                       Electronically signed by Danielle Baudhuin Tierney
                                       Lori M. Lubinsky (SBN 1027575)
                                       Danielle Baudhuin Tierney (SBN 1096371)
                                       Attorney for Defendant Marian University
                                       Post Office Box 1767
                                       Madison, WI 53701-1767
                                       Telephone: (608) 257-5661
                                       Facsimile: (608) 257-5444
                                       llubinsky@axley.com
                                       dtierney@axley.com




                               53
Case 2:19-cv-00388-JPS Filed 11/29/19 Page 53 of 53 Document 49
